DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8446881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent disclose following:
Patent 8446881					Application
1 and 3  A base station apparatus comprising: a frame forming section that forms a frame, the frame including a first OFDM symbol and a second OFDM symbol other than the first OFDM symbol, the first OFDM symbol including a first 

2 and 4.  The base station apparatus according to claim 3, wherein the frame forming section allocates the first signal in a first group of subcarriers in the first OFDM symbol and the second signal in a second group of subcarriers in the first OFDM symbol.






2 and 6.  The base station according to claim 1, wherein the generator, in operation, maps the first signal in first subcarriers included in a first subcarrier 
group, and maps the second signal in second subcarriers included in a second 
subcarrier group. 

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 8472412, 1-16 of US Patent 9960876. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent disclose following:
Patent 8446881					Application
1, 4 and 7. A base station comprising: an arranging unit configured to arrange a 
first signal generated with first information and a second signal generated with second information in different subcarriers, respectively, of a first symbol, and to arrange a third signal generated with third information in a second symbol other than the first symbol, the first information and the second information being for simultaneous use by a mobile station to determine scrambling code candidates, and the third information being for use by the mobile station to select a scrambling code from the scrambling code candidates;  and a transmitting unit 
2, 5 and 8.  The base station according to claim 1, wherein the arranging unit arranges the first signal in first subcarriers included in a first subcarrier group and the second signal in second subcarriers included in a second subcarrier group. 

3, 6 and 9.  The base station according to claim 2, wherein the first subcarriers 
included in the first subcarrier group are allocated in a skipping fashion and 
the second subcarriers included in the second subcarrier group are allocated in 
a skipping fashion. 



group, and maps the second signal in second subcarriers included in a second 
subcarrier group. 
3 and 7.  The base station according to claim 2, wherein the first subcarriers 
included in the first subcarrier group are allocated in a skipping fashion and 
the second subcarriers included in the second subcarrier group are allocated in 
a skipping fashion.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 9960876. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent disclose following:
Patent 9960876					Application
1, 5, 9 and 13  A base station comprising: a generator, which, in operation, 
information and the second information used simultaneously to determine 
scrambling code candidates, and the third information used to detect a scrambling code from the scrambling code candidates;  and a transmitter, which, 
in operation, transmits the first symbol and the second symbol.
2, 6, 10 and 14.  The base station according to claim 1, wherein the generator, in operation, maps the first signal in first subcarriers included in a first subcarrier group, and maps the second signal in second subcarriers included in a second subcarrier group.

4, 8, 12 and 16.  The base station according to claim 1, wherein the generator, in operation, maps the first signal in first subcarriers that are inconsecutive in a frequency domain, and maps the second signal in second subcarriers that are different from the first subcarriers and that are inconsecutive in the frequency domain.

2 and 6.  The base station according to claim 1, wherein the generator, in operation, maps the first signal in first subcarriers included in a first subcarrier 
group, and maps the second signal in second subcarriers included in a second 
subcarrier group. 

included in the first subcarrier group are allocated in a skipping fashion and 
the second subcarriers included in the second subcarrier group are allocated in 
a skipping fashion.
4 and 8.  The base station according to claim 1, wherein the generator, in operation, maps the first signal in first subcarriers that are inconsecutive in a 
frequency domain, and maps the second signal in second subcarriers that are different from the first subcarriers and that are inconsecutive in the frequency domain.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: generator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification fail to show any corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 5-8 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are in the record as following:
Shoji [US 7072318] discloses a method and system for generating a first signal based on first information in first carrier on first symbol and second signal generated on second information in second carrier on second symbol; third signal on third information on third symbol and transmitting the first, second and third symbol.  None of these references, taken alone or in any reasonable combination, teach the claims a first signal with first information, a second signal with second information, and a third signal with third information, maps the first signal and the second signal in different subcarriers, respectively, of a same first symbol, and maps the third signal in a second symbol other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414